Name: 86/539/EEC: Commission Decision of 3 November 1986 concerning the implementation by Portugal of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  fisheries;  production
 Date Published: 1986-11-14

 Avis juridique important|31986D053986/539/EEC: Commission Decision of 3 November 1986 concerning the implementation by Portugal of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Portuguese text is authentic) Official Journal L 319 , 14/11/1986 P. 0074 - 0074*****COMMISSION DECISION of 3 November 1986 concerning the implementation by Portugal of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Portuguese text is authentic) (86/539/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1), and in particular Article 7 (1) thereof, Whereas the Portuguese Government intends to introduce an aid scheme in connection with measures involving the temporary or permanent reduction of production capacity in the fisheries sector; whereas, on 19 and 26 August 1986, it communicated particulars of the aid scheme in accordance with Article 6 of Directive 83/515/EEC; Whereas, in accordance with Article 7 of the said Directive, the Commission has considered whether, having regard to their compatibility with the Directive and to the other structural measures existing or planned in the fisheries sector, the measures contemplated fulfil the conditions for a financial contribution from the Community; Whereas this Decision is in accordance with the opinion of the Standing Committee of Fisheries Structures, HAS ADOPTED THIS DECISION: Article 1 The measures which Portugal intends to take to implement an aid scheme in connection with measures involving the temporary or permanent reduction of production capacity in the fisheries sector fulfil the conditions for a financial contribution from the Community. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 3 November 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 15.